United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.H., Appellant
and
ENVIRONMENTAL PROTECTION AGENCY,
HEADQUARTERS, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0356
Issued: October 24, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 11, 2017 appellant, filed a timely appeal from a July 12, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $47,836.73 for the period June 1, 2008 to May 27,
2017; (2) whether OWCP properly determined that appellant was at fault in the creation of the
overpayment of compensation, thereby precluding waiver of recovery of the overpayment; and

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence on appeal. The Board’s jurisdiction, however, is limited
to reviewing the evidence that was before OWCP at the time it issued its final decision. Thus, the Board is precluded
from considering this new evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

(3) whether OWCP properly required recovery of the overpayment by deducting $300.00 every 28
days from appellant’s continuing compensation.
FACTUAL HISTORY
OWCP accepted that on June 22, 1995 appellant, then a 48-year-old program analyst,
sustained thoracic or lumbosacral neuritis or radiculitis, not otherwise specified, and displacement
of lumbar intervertebral disc without myelopathy as a result of lifting a box during an office move
at work. It authorized lumbar surgeries performed on October 9, 2009 and September 21 and
October 16, 2015. OWCP placed appellant on the periodic rolls and paid compensation for total
disability beginning November 4, 2001.
Appellant reached 62 years of age on May 13, 2008. In completed EN1032 forms signed
by appellant on July 8, 2002, June 30, 2003, June 17, 2004, June 20, 2005, September 21, 2006,
June 26, 2007,3 January 9, 2009, February 5 and 15, 2010, June 27, 2011, June 1, 2012, May 27,
2013, May 30, 2015, and May 30, 2016 he responded “NO” to the question of whether he received
benefits from Social Security Administration (SSA) as part of an annuity for federal service during
the prior 15 months. By signing the forms, appellant certified that he understood that he “must
immediately report to OWCP any improvement in his medical condition, any employment, any
change in the status of claimed dependents, any third-party settlement, and any change in income
from federally[-]assisted disability or benefit programs.” He also certified that all the statements
made in response to the questions on the form were true, complete, and correct to the best of his
knowledge and belief. In May 8, 2003, May 26, 2004, May 17, 2005, July 19, 2006, June 13,
2007, June 19 and December 30, 2008, June 17, 2009, January 13 and June 10, 2010, June 1, 2011,
May 2, 2012, May 7, 2013, May 13, 2014, May 6, 2015, and May 13, 2016 letters accompanying
the EN1032 forms, appellant was advised that the information he provided would be used to decide
whether he was entitled to continue receiving these benefits or whether his benefits should be
adjusted.
In a facsimile transmittal dated June 16, 2016, OWCP requested SSA to provide
information regarding any dual benefits appellant may have received.
In a May 19, 2017 Federal Employees Retirement System (FERS) SSA Dual Benefits
Calculation Fax Transmittal worksheet, SSA provided appellant’s SSA benefit rates with a FERS
offset and without a FERS offset for the period June through December 2008.
By letter dated June 1, 2017, OWCP advised appellant that he had been receiving SSA
retirement benefits based on age since June 1, 2008. Effective May 28, 2017, it reduced his 28day compensation payment by $415.05, the amount of his SSA retirement benefits attributable to
his federal service.

3

On the June 26, 2007 Form EN1032 appellant indicated that he received a disability retirement check from the
Office of Personnel Management (OPM). However, on September 10, 2007 OPM advised OWCP that appellant’s
disability payments had been suspended as of April 28, 1998.

2

The record includes an OWCP worksheet containing a calculation showing that appellant
received a $47,836.73 overpayment of compensation for the period June 1, 2008 to May 27, 2017
due to the failure to offset his SSA benefits.
In a notice dated June 12, 2017, OWCP advised appellant of its preliminary determination
that he had received a $47,836.73 overpayment of compensation for the period June 1, 2008 to
May 27, 2017 due to the failure to offset his FECA benefits for SSA benefits he had received. It
found appellant at fault in the creation of the overpayment because he accepted payments which
he knew or should reasonably have known were incorrect. OWCP advised him that he could
submit evidence challenging the fact, amount, or fault finding and request waiver of recovery of
the overpayment. Additionally, it informed appellant that, within 30 days, he could request a
telephone conference, a final decision based on the written evidence, or a prerecoupment hearing.
OWCP requested that appellant complete an enclosed overpayment recovery questionnaire (Form
OWCP-20) and submit supporting financial documentation. Appellant did not respond within the
time allotted.
By decision dated July 12, 2017, OWCP finalized its preliminary determination that
appellant received a $47,836.73 overpayment of compensation for the period June 1, 2008 through
May 27, 2017. It found that he was at fault in the creation of the overpayment, thereby precluding
waiver of recovery of the overpayment. OWCP noted that appellant had not responded to the
June 12, 2017 preliminary notice. It informed him that the overpayment would be collected by
withholding $300.00 from his continuing compensation payments, every 28 days, beginning
July 22, 2017.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4
Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”5
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion of
SSA benefits based on age or death that are attributable to federal service and that, if an employee

4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

3

receives SSA benefits based on federal service, his or her compensation benefits shall be reduced
by the amount of SSA benefits.6
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply: in disability cases, FECA benefits will be reduced by
SSA benefits paid on the basis of age and attributable to the employee’s federal service.7 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: where a claimant has received SSA benefits, OWCP will obtain information from SSA
on the amount of the claimant’s benefits beginning with the date of eligibility to FECA benefits.
SSA will provide the actual amount of SSA benefits received by the claimant/beneficiary. SSA
will also provide a hypothetical SSA benefit computed without the FERS covered earnings.
OWCP will then deduct the hypothetical benefit from the actual benefits to determine the amount
of benefits which are attributable to federal service and that amount will be deducted from FECA
benefits to obtain the amount of compensation payable.8
A final decision of OWCP shall contain findings of fact and a statement of reasons.9 With
respect to overpayment decisions, OWCP must provide clear statements showing how the
overpayment was calculated.10 Its regulations on the recovery of overpayments provide that before
collecting the overpayment, it must provide the claimant with written notice of the fact and amount
of the overpayment, the finding of fault, right to submit evidence challenging the fact, amount or
finding of fault, and the right to request waiver of the overpayment.11
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision regarding whether OWCP
properly determined that appellant received a $47,836.73 overpayment of compensation for the
period June 1, 2008 through May 27, 2017.12
With respect to the fact and amount of this claimed overpayment, the Board finds that
OWCP has not provided adequate findings of facts which would allow appellant to understand the
precise defect of the claim and the kind of evidence which would tend to overcome it.13 It found
that appellant received a $47,836.73 overpayment of compensation because he received
6

Id. at § 8116(d); see G.B., Docket No. 11-1568 (issued February 15, 2012); see also Janet K. George (Angelos
George), 54 ECAB 201 (2002).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.11 (February 1995); see R.C.,
Docket No. 09-2131 (issued April 2, 2010).
8

See P.G., Docket No. 13-0589 (issued July 9, 2013).

9

20 C.F.R. § 10.126.

10

James Tackett, 54 ECAB 611 (2003); Sandra K. Neil, 40 ECAB 924 (1989).

11

Supra note 9 at § 10.431.

12

J.J., Docket No. 14-0785 (issued September 3, 2014).

13

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

4

SSA/FERS age-related benefits for his federal service, as well as FECA benefits between June 1,
2008 and May 27, 2017 without an appropriate offset. OWCP did not adequately explain how this
finding was supported by documents of record. The record does not contain any document from
the SSA establishing that appellant was receiving SSA benefits from June 1, 2008 through
May 27, 2017. The record contains a FERS SSA Dual Benefits Calculation Fax Transmittal
completed on May 19, 2017 by a SSA official. It listed June 2008 through December 2008 for
receipt of SSA benefits with a FERS offset and without a FERS offset. The record contains an
OWCP worksheet which notes that SSA benefits in the amount of $47,836.73 were not offset
against FECA benefits for the period June 1, 2008 through May 27, 2017. The worksheet provided
the monthly benefit received with and without FERS and provided a calculation to determine the
28-day offset amount for the stated period. The calculations contained in the worksheets are not
supported by the SSA documents of record because the FERS offset is only verified for the period
June through December 2008. The basis for the determination of fact and amount of overpayment
has not been adequately explained by OWCP based upon this limited information.
In the case of J.G., the Board remanded the case to OWCP for further development because
OWCP had not adequately explained its finding that appellant received dual benefits from FERS
and SSA because the finding was not supported by the documents of record.14 Similarly, in this
case, it is unclear as to how OWCP determined that appellant received an overpayment of
compensation for the entire period in question as the evidence of record lacks documentation
establishing receipt of social security benefits and FECA benefits with and without FERS offset.15
Neither SSA nor OWCP provided a complete payment history substantiating appellant’s receipt
of SSA age-related benefits during the purported overpayment period June 1, 2008 through
May 27, 2017.16
The case will be remanded to OWCP for the purpose of obtaining further evidence from
SSA for the period June 1, 2008 through May 27, 2017. Thereafter it shall provide adequate
findings of fact and statement of reasons, supported by appropriate documents, to support its
determination that appellant received a $47,836.73 overpayment of compensation. On remand,
OWCP should obtain a complete payment history from SSA regarding the age-related benefits he
reportedly received beginning on June 1, 2008. After OWCP has further developed the case
record, a de novo decision shall be issued.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
received an overpayment of compensation in the amount of $47,836.73 for the period June 1, 2008
through May 27, 2017.17

14

Supra note 12.

15

J.G., Docket No. 15-1116 (issued February 25, 2016).

16

A.P., Docket No. 12-122 (issued May 7, 2012).

17
As the fact and amount of the overpayment are not yet established, it is premature for the Board to address the
issues of fault and recovery of the overpayment from continuing compensation payments.

5

ORDER
IT IS HEREBY ORDERED THAT the July 12, 2017 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this decision.
Issued: October 24, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

